Citation Nr: 1616346	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  11-00 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) from March 30, 2009 to February 24, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) emanates from various rating actions beginning in October 2009 in which the RO awarded service connection for PTSD with secondary major depression and ultimately assigned an initial 70 percent evaluation from March 30, 2009 and a 100 percent rating from February 24, 2011.

During the pendency of the Veteran's appeal of the assigned rating for his service- connected PTSD, the Veteran submitted a December 2010 VA 21-8940, formally filing his claim for a TDIU.  It was found to be part and parcel of his pending increased evaluation claims.  In a November 2011 rating action, the RO denied a TDIU for the period from March 30, 2009 to February 24, 2011, and it found that the issue of entitlement to a TDIU since February 24, 2011 was moot based on the Veteran's receipt of a 100 percent evaluation for PTSD.  The receipt of a 100 percent evaluation for PTSD does not necessarily moot the issue of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating).  However, here, the Veteran specifically asserted in a December 2011 VA Form 21-4138 that he wished to continue his appeal for a TDIU for the period from March 30, 2009 to February 24, 2011.  Accordingly, the Veteran's appeal has been characterized as reflected on the title page.  

In January 2014, the Board remanded the issue on appeal for additional development.  The case has since been returned for appellate review.  As discussed below, there has not been substantial compliance with the remand instructions and further development is necessary, so the matter must be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2014, the Board remanded this matter with instructions to obtain medical opinion addressing the impact of the Veteran's service-connected disabilities - PTSD with secondary major depressive disorder, hearing loss, and tinnitus - on his employability for the period from March 30, 2009 to February 24, 2011.  No such opinion was requested by the AOJ.  

Having said that, in a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service-connected disabilities but the functional impairment caused solely by his service-connected disabilities.  Thus, this matter must be remanded to obtain a medical opinion which addresses the functional limitations of the Veteran's service-connected disabilities and their effect on employability during the period from March 30, 2009 to February 24, 2011.  See Stegall v. West, supra.

Furthermore, the Veteran indicated at his February 2011 VA examination that he was receiving Social Security Administration (SSA) disability compensation.  There are no records from the SSA in the claims file.  The Veteran did not specify for which disabilities he was receiving SSA benefits; however, these records may provide evidence to substantiate the Veteran's TDIU claim.  Therefore, on remand, the AOJ should request any available SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all associated medical records, and associate all records received with the claims file.

2.  Obtain the Veteran's medical records from Beckley for treatment from May 2014 to the present.

3.  Then, the AOJ should provide the claims file, including a copy of this REMAND, to the VA examiner and request a medical opinion.  A new examination is not required.  

Upon review of the claims file, the examiner should opine on the degree of functional impairment, if any, that each of the Veteran's service-connected disabilities, to include PTSD with secondary major depressive disorder, bilateral hearing loss, and tinnitus, has in an occupational setting during the period from March 30, 2009 to February 24, 2011.  

4.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided with a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




